Case 1:18-mC-00167-AB.] Document 6 Filed 11/13/18 Page 1 of 7

indicia/lt

UNITEI) sTATEs DISTRLCT COURT y~\m i\i_€

FOR 'I`HE I)IS'I`RICT OF C()LUMBIA M©r/_
UNITED STATES OF AMERICA : Criminal No. 17-201-1 (ABJ)

illi?)ii<§

 

v_ _ :rf-:r;r!\':_-:u

' _"l_‘__‘i`\i__‘._i _'li-r'.rr!
__ _ ____, g
PAULJ.MANAFORT,JR., g t ` _l, _??mg _l {
Defendant. : li l .. ______‘. l

z’tn: _ ,_ .!_-_-;_ . ~-. r. ---‘
ii..‘~i_i‘l"\!'l:'.'._ . ;.

l J l

'¢
i/»‘\u n iaou
PE'I`ITION OI" WILLIAM CLAYTON BA'I`CHELOR 'I`O ADJL.TDICATE INTERES'I` w\l§t _ Cai/
IN PROPERTY PURSUANT TO 21 U.S.C 5 853(nl
19 ' m c ~ Olio_l
Pursuant to 21 U.S.C. § 853(n), the undersigned William Clayton l%atclielor hereby
petitions the Court to allow fiduciary compensation to be paid from the Manafot't Famil_vl 2008

lrrcvoeable Trust, in the amount of S?3,853,44, as further detailed herein. Petitioner makes the

following statements in support of this request

A. BACKGROU`ND l"ACTS
l. Petitioner is the owner of the Northwestern Mutual Universal I.,ife Insurance Policy
#1826832?, identified in Notice of Forfeiture dated Oetober l l, 2018.
2, On June 16, 2008, Defendant Paul Manafort and his wife Kathleen executed an
irrevocable trust titled the “Manaforl Fatnily 2008 lrrevocable 'l`rust” (hereina[ier
the “Trust”), and named Petitioner as 'l`rustee of that Trust. The beneficiaries ol"the

Trust are the Manal`orts’ daughters and some other family membersl

 

1The Trust was a typical irrevocable life insurance trust, the purpose of which is to hold life insurance on the
Granter's life, outside of the Grantor’s taxable estate for estate tax purposes. Upon the death of the Grantor {or
Grantors}, the proceeds of the life insurance are paid to the beneficiaries to “make up" for the estate tax liability
paid from other assets, or in some cases to pay the tax directly. A key component of this type of trust is that the
Granter retains no right, tit|e, or interest in the trust assets

Case 1:18-mC-00167-AB.] Document 6 Filed 11/13/18 Page 2 of 7

3. The Trust is governed by the laws of the Commonwealth of Virginia.

4. As Trustee, Petitioner applied to purchase a joint life insurance policy (the
“Policy”) on Paul and Kathleen Manafort through Northwestem Mutual.

5. Around August 1, 2008, the Policy application was approved.

6. Between August of 2008 and June of 2013, the Manaforts made a series of gifts to
the Trust totaling $2,752,000.00.

7 . Pursuant to the Trust document, whenever a gift Was made to the Trust, Petitioner
was required to give notice to the “Powerholders,” designated persons who had a
limited right to withdraw a portion of the gift If a right of l withdrawal was
exercised, Petitioner was obligated to pay over the amount subject to withdrawal.
None of the withdrawal rights were ever exercised.

8. Between August of 2008 and June of 2013, Petitioner paid from the Trust assets
life insurance premiums of $2,744,000.00 to Northwestern Mutual.

9. After June of 2013, the Manaforts made no further gifts to the Trust, and Petitioner
made no further premium payments. A summary of cash in and cash out of the
Trust account is attached as Exhibit A.

10. By the terms of the Trust, Petitioner is entitled to reasonable compensation for
fulfillment of his administrative and fiduciary duties as Trustee. To date, Petitioner
has not been paid for serving as fiduciary.

LEGAL STANDING

1. In order to claim an interest in forfeited property, Petitioner must have standing

pursuant to 21 U.S.C § 853(n)(6), Subparagraph (A) or (B). Standing under

Subparagraph (A) exists when “the petitioner has a legal right, title, or interest in

Case 1:18-mc-OOl67-AB.] Document 6 Filed 11/13/18 Page 3 of 7

the property, and such right, title, or interest renders the order of forfeiture invalid
in whole or in part because the right, title, or interest was vested in the petitioner
rather than the defendant or was superior to any right, title, or interest of the
defendant at the time of the commission of the acts which gave rise to the forfeiture
of the property under this section.” Standing under Subparagraph (B) exists when
“the petitioner is a bona fide purchaser for value of the right, title, or interest in the
property and was at the time of purchase reasonably without cause to believe that
the property was subject to forfeiture.”
In the current case, Petitioner fulfills both standing requirements Mr. Manafort
never had any right, title, or interest in the insurance policy, so Petitioner’s title to
the insurance policy and claim for compensation was always superior to Mr.
Manafort’s. When Mr. Manafort made a gin to the Trust, he gave up all right, title,
or interest in the money he gifted. The subsequent purchase of the life insurance
policy and payment of the premiums by Petitioner were wholly independent of any
“right, title, or interest” of Mr. Manafort. Indeed, the Trust was designed so that
~ Mr. Manafort would not have any right, title, or interest in the Trust assets,
including the life insurance policy. Title to the life insurance policy was originally
and has remained at all times in the name of Petitioner, in satisfaction of the
requirements of Subparagraph (A). The availability of the life insurance policy for
forfeiture is subject to the provisions of the Trust, including the provisions for
compensation to the Trustee.
Petitioner was also a bona fide purchaser of the life insurance policy. Petitioner

purchased the life insurance policy directly from Northwestem Mutual, not from

Case 1:18-mc-OOl67-AB.] Document 6 Filed 11/13/18 Page 4 of 7

Mr. Manafort, and did so without any knowledge of the criminal activity underlying
Mr. Manafort’s funding of the Trust.2 The fact that the Trust was funded with gifts
of money that was subsequently determined to have originated from criminal
activity does not alter Petitioner’s standing as a bona fide purchaser of the life
insurance policy in satisfaction of the requirements of Subparagraph (B).

C. BASIS FOR PETITIONER’S CLAIM

1. Article VII(C) (4) of the Trust provides that, “unless waived, individual Trustees
will be entitled to reasonable compensation, based on the duties and responsibilities
assumed and the time and effort expended. An individual Trustee’s fee that does
not exceed the published fee schedule of a bank or trust institution licensed to do
business in Virginia shall be conclusively deemed reasonable.” See attached
Exhibit B.

2. The duties and responsibilities of the Trustee are two-fold. First, there are the
administrative duties of the Trust: receiving assets when gifted to the Trust, giving
notice to Powerholders of their withdrawal rights, acting on the withdrawal rights
if exercised, paying the insurance premiums, and maintaining bank and insurance
records. Second, there is the fiduciary duty - the duty to protect and preserve the
Trust assets for the beneficiaries, and the responsibility of faithfully receiving and
making payments, and maintaining an asset valued in the millions of dollars.
Petitioner performed these duties in good faith, Without any reason to believe the

Trust was being funded with criminally-derived funds.

 

1 At the time the Trust was established and until details of this investigation became public, Petitioner knew only
that Mr. Manafort was an established lobbyist, and that he had amassed a sizable fortune. Mr. Manafort never
discussed with Petitioner his actual business dealings or the source of the money he gifted to the Trust.

Case 1:18-mc-OOl67-AB.] Document 6 Filed 11/13/18 Page 5 of 7

3. To date, Petitioner has not been paid any compensation for services as Trustee.3
The Manaforts did not fund the Trust with sufficient assets to pay the life insurance
premium `AND the fiduciary fee in any given year.4

4. The attached Exhibit C shows the value of the Trust assets each year, along with
the fiduciary fee for each year based on (a) the Virginia Fiduciary Guidelines, and
(b) the published fee schedule of Trust Company of Virginia, as an example of an
amount that would be “conclusively deemed reasonable” by the Trust document
In each case, the fee is calculated and earned on an annual basis. Column C on
Exhibit C shows Petitioner’s calculated fee in the amount of $73,853.44.5

D. OTHER RELEVANT FAC'I`S
l. Petitioner’s obligation to safeguard the Trust assets for the benefit of the Trust
beneficiaries also effectively protected the availability of those assets for forfeiture
In 2017, Mr. Manafort attempted to borrow from the Trust and use the Trust assets
to secure his bond, putting Petitioner in the awkward position of having to protect
the Trust from the person who originally funded the Trust and named Petitioner as
Trustee. See attached Exhibit D as an example of Petitioner’s email response to Mr.
Manafort’s verbal demand/request to borrow from the Policy. Petitioner dutifully

refused those requests by Mr. Manafort. In all likelihood if the Policy was NOT

 

3 The Trust did pay legal fees to Petitioner's_firm, Wright & Batchelor LLP, for various legal issues including
analyzing the effect of non-payment of insurance premiums, actuarial projections for the insurance policy, and
options for terminating the Trust. Those fees amounted to $5,254.66 over ten years, and are subtracted from the
amount of Petitioner’s fee.

‘ |f the Manaforts did not provide additional funding for the Trust, Petitioner would eventually have borrowed
against the policy to pay the fiduciary fees, or waited until the Trust terminated to collect the fees.

5 Petitioner’s general practice is to charge a fiduciary fee based on the facts, circumstances, and responsibility
involved in a given case, even if a higher fee would be allowed by the terms of the governing document. |n this
case, Petitioner adjusted the fee to reflect various considerations specific to this Trust, and the amount charged is
substantially less than the "conclusively deemed reasonable" amount that would be allowed based on the
published fee schedule of the Virginia Trust Company.

Case 1:18-mc-OOl67-AB.] Document 6 Filed 11/13/18 Page 6 of 7

held in the Trust by Petitioner - as a bona fide purchaser and owner of the Policy -
Mr. Manafort would have liquidated or leveraged the Policy long before it was
identified as an asset subject to forfeiture The Government should not benefit from
the protections the Trust provided without also allowing for the cost of that
protection.6

2. As of October l7, 2018, the policy had a surrender value of $2,784,012.40, which
would result in taxable income to the Trust in the amount of $40,012.40.7 See
attached Exhibit E. If the Policy is surrendered in order to fulfill the forfeiture order,
the Trust will need to file an income tax return and pay any tax on the income
triggered by the surrender. Petitioner’s fee, if approved, should offset any taxable
income. Petitioner estimates the net amount to the Government would be
approximately $2,710,158.96.

E. REQUEST FOR RELIEF

Given the foregoing Petitioner’s claim, the current illiquidity of the Trust assets, the tax
reporting in connection with the surrender of the Policy, and the fact that the life insurance policy
remains titled in Petitioner’s name, Petitioner requests that the Court modify the preliminary order

of forfeiture to:

 

" lt seems that the appropriate target of the forfeiture should be the Trust itself rather than the life insurance
policy. Once Mr. Manafort made gifts to the Trust, he gave up all right, title, and interest in that money. His
connection ended with the gifts. i-le never had any interest in the life insurance policy; the policy was purchased in
good faith by Petitioner. |n that light, the government would be entitled to forfeiture of the Trust assets, subject to
the terms of the Trust including fiduciary compensation.

7 These amounts change slightly over time, so the final amounts will be close to but not exactly as stated herein.

Case 1:18-mc-OOl67-AB.] Document 6 Filed 11/13/18 Page 7 of 7

l. State that the forfeiture is subject to Petitioner’s claim l`or compensation in the
amount of$?3,853.44 and any income tax liability triggered by the surrender ol`thc

life insurance policy;

2. Dircct Petitioner to surrender the life insurance policy l`or its cash surrender va[ue,
pay Petitioner’s fee as Stated herein, and file the necessary tax retums;
3. Direct Petitioner to turn over the remaining balance with all related documentation

in whatever manner the Court requests after the expiration of the claim period and

receipt by Petitioner oftlie proceeds ol` the life insurance policy.

The foregoing Petition is signed by William Clayton Batehelor, Trustee` under penalty of perjury.

this 31‘“ day of October, 2018.

l/\)l/l./l [,©L'l l/l/Vi_
William Clayton Batchelor, Trustee
1601 lS‘h Street NW Suite 2
Washington, DC 20009
202~462-??99
wcb@wrightandbatchelor.com

 

